                 Case 2:21-mj-00048 Document 10 Filed 02/12/21 Page 1 of 3 PageID# 12

AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       United States District Court
                                                                    for the

                                                          Eastern District of Virginia

                   United States of America                            )
                                  V.                                   )
                                                                       )      Case No. 2:21mj48
             Eduardo Nicolas Alvear Gonzalez                           )
                        Defendant                                      )

                                       ORDER OF DETENTION PENDING TRIAL

                                                       Part I - Eligibility for Detention

      Upon the

              n Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
              ^ Motion of the Government or Court's own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings offact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

  O A. Rebuttable Presumption Arises Under 18 U.S.C.§ 3142(e)(2)(previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
           n(1)the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
              □ (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                      § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                  r~l (b) an offense for which the maximum sentence is life imprisonment or death; or
                  I I (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                      Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                      (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                  I I (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                      (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                      described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                      jurisdiction had existed, or a combination of such offenses; or
                  I I (e) any felony that is not otherwise a crime of violence but involves:
                      (i) a minor victim; (ii) the possession of a fireann or destructive device (as defined in 18 U.S.C. § 921);
                      (ill) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
           I I (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
               § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
               to Federal jurisdiction had existed; and
           I I (3) the offense described in paragraph (2) above for which the defendant has been convicted was
               committed while the defendant was on release pending trial for a Federal, State, or local offense; and
           I I (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
               defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                          Page 1 of3
                  Case 2:21-mj-00048 Document 10 Filed 02/12/21 Page 2 of 3 PageID# 13

AO 472 (Rev. 11/16) Orderof Detention Pending Trial

  r~lB. Rebuttable Presumption Arises Under 18 U.S.C.§ 3142(e)(3)(narcotics,firearm, other offenses)'. There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             r~l(1)an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                Controlled Substances Act(21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act(21
                U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C.(46 U.S.C. §§ 70501-70508);
             □ (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             I I (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
                or more is prescribed;
             0(4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
                imprisonment of 20 years or more is prescribed; or
             0(5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
                2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(l), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
                2260, 2421, 2422, 2423, or 2425.

  OC. Conclusions Regarding Applicability of Any Presumption Established Above

             I I The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                ordered on that basis. (Part III need not be completed.)
                OR

             I I The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

  ^By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

  ^By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

       ^     Weight of evidence against the defendant is strong
       ^     Subject to lengthy period of incarceration if convicted
       I I   Prior criminal history
       I I   Participation in criminal activity while on probation, parole, or supervision
       r~l   History of violence or use of weapons
       1X1   History of alcohol or substance abuse
       1X1   Lack of stable employment
       1X1 Lack of stable residence
       I 1 Lack of financially responsible sureties
       r~l Lack of significant community or family ties to this district
                                                                                                                       Page 2 of 3
                 Case 2:21-mj-00048 Document 10 Filed 02/12/21 Page 3 of 3 PageID# 14

AO 472 (Rev. 11/16) Order of Detention Pending Trial

        n Significant family or other ties outside the United States
        n Lack of legal status in the United States
        I I Subject to removal or deportation after serving any period of incarceration
        r~l Prior failure to appear in court as ordered
        ^ Prior attempt(s) to evade law enforcement
        I I Use of alias(es) or false documents
        1^ Background information unknown or unverified
        I I Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
The Court stated the reasons for detention at the hearing and the record is available for review in the event of an appeal.
The Defendant, a California resident, was charged in the District of Columbia by criminal information with entering and
remaining in a restricted building or grounds, disorderly and disruptive conduct in a restricted building or grounds,
disorderly conduct in a Capitol building, and parading, demonstrating, or picketing in a Capitol building. The basis for
the charges against Defendant is his alleged particpation in the assault on the Capitol building on January 6, 2021.
According to the Government's proffer. Defendant was part of the mob that invaded the Capitol in attempt to disrupt
Congress' certification ofthe electoral college vote. Defendant is alleged to have livestreamed his particpation, including
using and distributing marijuana to other participants. Afterwards, he is alleged to have avoided returning to California to
escape law enforcement, whom he believed was looking for him. He purportedly fled to Virginia Beach where he was
arrested by the FBI. Prior to his arrest, he is alleged to have hidden from a police officer who came to the apartment
where he was staying, then later that night broadcast over the internet how he had avoided the police by hiding in a closet.
He also is alleged to have broadcasted that he had an escape plan to avoid capture. During his many livestream
broadcasts following January 6, Defendant is alleged to have celebrated the Capitol attack and profanely described his
participation in it, trumpted Qanon conspiracy theories, and issued entreaties for further insurrection and revolt.
Defendant has no criminal history, but no ties to Virginia or the District of Columbia, nor apparently any permanent
address in California. His only employment involves his internet broadcasts. He proposed JM,the person with whom he
had been staying in Virginia Beach, as a potential third party custodian, but JM is alleged to have lied to the police on his
behalf the day before Defendant's arrest, and cannot be reasonably relied upon to fulfill the obligations of such a role.
Alternatively, the Defendant proposed his estranged wife Erica as third party custodian. Erica lives in Ventura, California
with the couple's four year old daughter, but the Court was presented with no other information about her, nor was she
vetted by Probation. In light of all of these circumstances, the Government has established by a preponderance of the
evidence that Defendant poses a substantial risk of flight, and by clear and convincing evidence that he poses a danger to
any other person or the community, and therefore Defendant should be detained.

                                                Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the
person in charge of the corrections facility must deliver the defendant to a United States Marshal for the^rpose of an
appearance in connection with a court proceeding.

Date:                02/12/2021                                                 awrence R. Leonar
                                                                             United States Magistrate Judge




                                                                                                                    Page 3 of3
